DETAILED CORRESPONDENCE


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-5, 8-12, 19-20, 22, 24-29 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan, Chocolate Cupcakes with Cream Filling, 2002 accessed at https://www.foodandwine.com/recipes/chocolate-cupcakes-cream-filling (KAPLAN),  Water Activity (Aw) in Foods. US Food & Drug Administration Inspection Technical Guides. Number 39 (4/16/84 ) , accessed at http://www.fda.gov/ICECI/Inspections/InspectionGuides/InspectionTechnicalGuides/ucm072916.htm (USDA) in view of Southern Living, BOURBON Buttercream Frosting, 2003 accessed at https://www.myrecipes.com/recipe/BOURBON-buttercream-frosting (BOURBON) and Homemade Powdered Sugar accessed at https://www.geniuskitchen.com/recipe/homemade-powdered-sugar-88812?scaleto=1.0&st=null&mode=metric#activity-feed, 5/10/2014 (HOMEMADE),  as evidenced by Gregorova, Characterization of Isometric Particles and Their Suspensions, accessed at http://old.vscht.cz/sil/keramika/Characterization_of_particles/Appendix-CPPS-isometric.pdf, Department of Glass and Ceramics, Institute of Chemical Technology, Prague 1/17/2008.
As to claims 1-2, 4, 8-9, 12, 19-20, 22, 27-28 ,  KAPLAN discloses a cooked cereal product with a cream product (i.e., cream contains water – aqueous phase) that has been piped into the center of the product to form a core (Kaplan, see step 3). KAPLAN teaches adding a filling with 6 tablespoons butter, 1/2 confectioners’ sugar, and 3 /4 cup fluff to the center of the cupcake (Kaplan, see step 3).  However, it would have been obvious to vary the amount of filling the in the cupcake based on the desire taste and type of cupcake desired. 
KAPLAN does not disclose the Aw of the filling.  
However, USDA teaches that water activity is the key to determining if microorganisms will grow.  Since yeast, molds and bacteria require a certain amount of available water to support growth, designing a product with an aw below 0.6 provides an effective control (see pg. 1, second paragraph).

KAPLAN and USDA not disclose a cooked cereal product with the claimed filling.
However, BOURBON teaches a cream filling with 1 cup butter (i.e., per Food Volume to Weight at https://www.aqua-calc.com/calculate/food-volume-to-weight, 216 grams, butter is 80–82 percent milk fat, 16–17 percent water, and 1–2 percent milk solids other than fat, ), 2-16 ounce packages of powdered sugar (i.e., per Food Volume to Weight at https://www.aqua-calc.com/calculate/food-volume-to-weight 906g) , 1/3 cup bourbon (i.e., per Food Volume to Weight at https://www.aqua-calc.com/calculate/food-volume-to-weight 74 grams), 1/3 cup milk, per Food Volume to Weight at https://www.aqua-calc.com/calculate/food-volume-to-weight 80g) and 1 tablespoon vanilla (i.e., per Food Volume to Weight at https://www.aqua-calc.com/calculate/food-volume-to-weight 14g). This is a total of 1290grams. The butter provides a fat source of about 13.7% fat (216 grams * .82% fat=177g; 117g/1290=13.7%) (See pg. 2, Filling).  This is not more than 25% fat, as claimed. The cornstarch is not heated or modified. 
It would have been obvious to substitute the cream of Kaplan for the cream of BOURBON, as it would be desirable to bake a product with a different flavor profile. 
KAPLAN, USDA, and BOURBON does not teach the amount of starch in the product.   HOMEMADE teaches that powdered sugar can be made 236.59 ml starch and 14 ml cornstarch (i.e., 14/256 = 5.4% starch).  It would have been obvious to use cornstarch in the composition of the above-cited references in amount of about 4%.  
It must be noted that this percentage would vary based on the types of sugars and starch used AND how much of each one would add to the overall composition.   One skilled in the art the art would know the interplay between the starch and sugar and balance the taste of the sugar and at the same 
It is also noted that a review of the specification fails to show that the claimed range is critical or results in an unexpected result.  In this regard, differences in concentration/amounts or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  

HOMEMADE teaches that this recipe is i) easy and cheaper than store bought powdered sugar (see second review on page 7) and ii) functions as a substitute for powdered sugar (see first review on page 8). 
Thus, one skilled in the art has at least two reasons to the use powdered sugar of HOMEMADE in the reference above. First, it would be cheaper to produce such a sugar rather than buy powdered sugar form the store. Second, if one was out of powdered sugar, one could uses the HOMEMADE powdered sugar as a substitute. Thus, it would have been obvious to one skilled in the art to substitute the powdered sugar of BOURBON with that of HOMEMADE. 
  As to the particle size of the cornstarch, GREGOROVA evidences that cornstarch has a particle size of 2 to 10um (see size characterization of starch slide, page 4, 4th slide).  This falls within the claimed range of 2 to 100um.   It is also noted that at least 5% is greater than 10um.  This falls within the claimed amount of 2 to 40%. 
Claims 5 
KAPLAN discloses a cooked cereal product with a cream product that has been piped into the center of the product (Kaplan, see step 3).  As the filling is already in the center of a cake, it would have been obvious to one skilled in the art to place the filling between layers whether the filling is piped in or rolled in. 
Claims 10, 25
BOURBON teaches that the fat content of the filling is 13.7% which falls within the claimed 0 to 25% fat content (see pg. 2, Filling). The butter provides a fat source of about 13.7% fat (216 grams * .82% fat=177g; 117g/1290=13.7%) (see pg. 2, Filling).  


Claims 11, 26, 29
BOURBON teaches that the sugar content is up to 70% (i.e., 906 g – 49gcornstarch/ 1290 total amount of product) (see pg. 2, Filling). This touches on the claimed amount of 0 to 70%. 
As noted above, it would have been obvious to substitute the cream of Kaplan for the cream of BOURBON, as it would be desirable to bake a product with a different flavor profile. 

Claim 24
KAPLAN teaches adding a filling with 6 tablespoons butter, 1/2 confectioners’ sugar, and 3 /4 cup fluff to the center of the cooked flour-based product (Kaplan, see step 3). 
It would have been obvious to vary the amount of filling the in the cupcake based on the desire taste and type of cupcake desired. 

Claims 3 and17  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAPLAN, USDA, BOURBON, HANDMADE, and GREGOROVA as applied to claims  1-2, 4-6, 8-12, 19-20, 22, 24-29, and further in view of Genius Kitchen, Raspberry Cream Torte, accessed at https://www.geniuskitchen.com/recipe/raspberry-cream-torte-15284#activity-feed December 2001 (RASPBERRY).  
The above-identified references do not disclose or suggest a fruit-containing topping or frosting.
However, RASPBERRY teaches that raspberry jam can be added to buttercream (i.e., whipped cream and icing sugar), along with berries and layered in between wafers.  Several layers can be assembled (See Berry, Assembly).  
.  


Claims 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAPLAN, USDA, BOURBON, HANDMADE, and GREGOROVA as applied to claims  1-2, 4-6, 8-12, 19-20, 22, 24-29, and further in view of Epicurious, Maple Walnut Buche de Noel accessed at https://www.epicurious.com/recipes/food/views/maple-walnut-buche-de-noel-108901, December 2003 (MAPLE).  
The above-identified references do not disclose or suggest a rolled cake. 
MAPLE teaches that rolled cakes are a traditional dessert at Christmastime. However, MAPLE teaches rolling a cake with buttercream frosting (see MAPLE, paragraph 7).  
It would have been obvious to amend the above-identified references to provide a traditional dessert at Christmastime.   


Claims 18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAPLAN, USDA, BOURBON, HANDMADE, and GREGOROVA as applied to claims  1-2, 4-6, 8-12, 19-20, 22, 24-29, and further in view of United States Patent No. 2005/0202133 (WOLEVER).  
The above-identified references do not disclose using a chocolate shell. 
WOELVER teaches adding a shell to a baked product such as cake [0033].  
It would have been obvious to one skilled in the art to add hard chocolate interior filling to the baked product to improve the taste of the product.  

Response to Arguments
Applicant's arguments filed April 7, 2020 have been fully considered but they are not persuasive. 
The Office Action alleges that one of ordinary skill in the art would have substituted the powdered sugar in the Bourbon Buttercream Frosting recipe with a powdered sugar containing cornstarch in the Homemade Powdered Sugar because its "easy and cheaper than store bought powdered sugar" and it allegedly "functions as a substitute for powdered sugar." (Office Action, pp. 10-11.) However, the Office Action's rationale with respect to substitution is contradicted by the Mickevicz reference (US 3,652,298) that is cited but not applied to any rejection on page 16 of the Office Action.
However, as acknowledged by the applicant,  the Mickevicz reference is not even relied upon in the rejection. 
Mickevicz was not relied upon because as acknowledged by applicant Mickevicz seeks and alternate additive for powdered sweetener product.  However, Mickevicz also teaches that powdered sugar was well known as a sweetener and contains corn starch. Mickevicz states “usally powdered sugar consists generally of white cane or beet sugar which has been pulverized and to which corn starch in the ratio of 97 parts of the powdered sugar component to 3 parts, by weight of corn starch component is added”. 
Morevoer, it still noted that HOMEMADE teaches that this recipe is i) easy and cheaper than store bought powdered sugar (see second review on page 7) and ii) functions as a substitute for powdered sugar (see first review on page 8). 
Thus, one skilled in the art has at least two reasons to the use powdered sugar of HOMEMADE in the reference above. First, it would be cheaper to produce such a sugar rather than buy powdered sugar form the store. Second, if one was out of powdered sugar, one could uses the HOMEMADE 
Moreover, it is noted that the claimed invention is directed to a recipe for a cooked cereal product. The cereal product comprises a filling or topping, the filling or topping comprising a continuous aqueous phase, a water activity (Aw) of 0.3 to 0.99, a fat content but not more than 15% fat by weight relative to the total weight of the filling or topping, and at least one non-gelatinized, non-modified native starch or overdry starch from [[2]] 4_to 40% by dry weight in relation to the total weight of the filling or topping, wherein the non-gelatinized, non-modified starch is preserved in its non-gelatinized, non-modified native state in the filling or topping of the cooked cereal product so that said starch includes non-gelatinized, non-modified starch particles and at least 90% of the non-gelatinized, non-modified starch particles have a particle-size distribution ranging between 2 pm and 100 pm.
HOMEMADE teaches that powdered sugar can be made 236.59 ml starch and 14 ml cornstarch (i.e., 14/256 = 5.4% starch). The published version of this application itself indicates in paragraph [0035] that common corn starch is a preferred starch.  The present specification does not indicate that the starches must be produced in a particular manner or process.   In [0039], it is even indicated that starch powder, but can also be contributed in all or in part as flour rich in non-gelatinized starch, or as a flour mixture rich in starch. Thus, the cited references such as HOMEMADE evidence that these are common ingredients found in kitchen. 
GREGOROVA evidences that common cornstarch has a particle size of 2 to 10um (see size characterization of starch slide, page 4, 4th slide).  This falls within the claimed range of 2 to 100um.   It is also noted that at least 5% is greater than 10um.  Again, the claims reference an ingredient that is readily available and with a particle size used in common corn starches even though this parameter is not specified in the recipes.  
In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable.
The applicant also argues that regardless of the calculations set forth in the fourth Official Action and those set forth by applicant that the amount of cornstarch in a hypothetical frosting containing a powdered sugar having 3% starch by weight of the powdered sugar would be considerably lower than 4% starch by weight of a frosting containing the powdered sugar.
It must be noted that this percentage would vary based on the types of sugars and starch used AND how much of each one would add to the overall composition.   One skilled in the art the art would know the interplay between the starch and sugar and balance the taste of the sugar and at the same time prevent clumping.  While the applicant argues that anticaking agents can undesirably affect texture and reduce overall sweetness of the powdered sugar composition, there is no evidence to support this assertion or that the claimed amount of 4% is critical or that even amounts greater than that would results in an undesirable texture.   A several percentage difference in a recipe of this type is not a large variance.   It also must be kept in mind that the recipes cited in the rejections suggest that the invention does not require a high level of skill and that the invention resides in area where the skilled artisan (i.e., a cooks and chefs) often vary and/or substitute ingredients.
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  
The applicant also argues that starch is used for an entirely different purpose that does not relate to anti-caking applications and is not suggested by the cited references.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP DUBOIS whose telephone number is (571) 272-6107.  The examiner can normally be reached on Monday-Friday from 9:30am-7:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP  DUBOIS/
Examiner, Art Unit 1791

/DONALD R SPAMER/Primary Examiner, Art Unit 1799